Citation Nr: 0814729	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-03 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1961 to August 
1964 and November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Jurisdiction over the case was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania. 

In June 2007, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate action.  

As the Board noted in the June 2007 Remand, in a December 
2005 statement, the veteran requested a temporary total 
rating for a period of hospitalization between November 28, 
2005, and December 23, 2005, for his service connected PTSD.  
As this issue has been neither procedurally prepared nor 
certified for appellate review, the issue is again REFERRED 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as anger, anxiety, 
panic attacks, social avoidance, depression, sleep 
disturbances, and difficulty establishing and maintaining 
effective work relationships.


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation, and not 
higher, for PTSD have been met since the award of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in August 2003, April 2005, and June 2007 
letters, the RO and Appeals Management Center (AMC) provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA, 
and the need for the veteran to advise VA of any further 
evidence that pertains to the claim.  In particular, the June 
2007 notice letter advised the veteran that the evidence 
needed to show that his disability was worse in severity 
including evidence addressing the impact of his condition on 
employment and the severity and duration of his symptoms.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
veteran was also provided with notice of the information and 
evidence needed to establish an effective date for his 
disability in the June 2007 notice letter.  The pertinent 
rating criteria for his disability were provided in the 
December 2003 statement of the case.  The claim was last 
readjudicated in December 2007. 

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for his 
PTSD.  In Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient in 
March 2003, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service treatment 
records, VA examination reports, and lay statements.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting release forms, 
as well as describing the impact his disability had on his 
functioning.  The veteran's contentions reflect actual 
knowledge of what was needed to establish a higher rating for 
his disability.  He believes that he meets the criteria for a 
50 percent rating according to his statement in lieu of a VA 
Form 9 received in February 2004.  Thus, any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
veteran.  Any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a rating of 30 percent is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events). 

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9434 (2007).

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 
(2007).

One factor for consideration is the he Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

In a June 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective February 15, 2003, the date of receipt of the 
veteran's original application for compensation benefits.  

Records from North Oak Medical Center, Dr. J.B., and 
Dyersburg Regional Medical Center dated from October 2001 to 
December 2001 show that the veteran was seen in the emergency 
room for complaints of chest pain and anxiety.  

VA treatment records include an October 2002 record that 
noted that the veteran reported the onset of panic attacks 
occurred in 1984.  The examiner provided diagnoses of PTSD 
and panic disorder without agoraphobia on Axis I.  A GAF 
score of 40 was assigned.  A December 2002 record showed that 
the veteran reported that he had three sons with whom he was 
on good terms.  He worked as a senior foreman in his 
construction company.  The examiner noted that the veteran 
tended to minimize his problems and that he scored relatively 
high on testing for stress.  The examiner provided a 
diagnosis of PTSD and recent history of panic disorder as 
well as recurring bouts of depression.  A GAF score of 43 was 
assigned.  A February 2003 record noted that the veteran 
remained socially isolated, hypervigilant, anxious, and 
suspicious of others.  A GAF score of 35 was assigned.  
An April 2003 record noted a GAF score of 35-40. 

The June 2003 VA examination report shows that the examiner 
reviewed the claims file.  The veteran reported on symptoms 
he attributed to his PTSD.  In addition, he reported that the 
onset of his panic attacks in 1984 worsened in the early 
1990s.  He indicated that he performed construction work, 
primarily as a pipe fitter.  He maintained that he had had 
over 200 jobs, which were temporary job assignments.  He had 
chronic interpersonal problems associated with his 
employment; he had walked off many jobs in anger.  He related 
that the last three of his five marriages ended because of 
his drinking.  Since his last divorce in 1993, he had had 
several girlfriends.  He got along well with his sons but his 
contact with them was infrequent.  He did have a few friends, 
but these tended to not be close or lasting relationships.  
In the general public, he was generally uncomfortable and 
anxious.  He was fearful of other people, and he tended not 
to trust people.  He got into frequent verbal conflicts with 
others.  He had reduced his consumption of alcohol in recent 
years, but did drink daily.  He had a history of multiple 
arrests for public drunkenness, fighting, assault and 
battery, and drinking while under the influence, but his most 
recent arrest was back in 1986 for public drunkenness.  He 
reported that his only leisure interest was in computers.

On mental status examination, the examiner observed that the 
veteran's grooming and hygiene were adequate.  The veteran 
was cooperative and tended to elaborate excessively.  His 
mood was euthymic, but affect was somewhat restricted.  His 
speech was normal in rate and quality.  He was alert and 
fully oriented.  His attention and concentration were not 
impaired, and his memory appeared intact.  His thought 
processes were well organized, and he was goal directed.  
There was no evidence of delusions, paranoia, or otherwise 
unusual thought content.  He did describe some mild 
dissociative experiences.  There were no observable symptoms 
of depression.  He denied any current or recent suicidal and 
homicidal ideations, and he denied any history of suicide 
attempts.  His impulse control had been a problem when he 
became angry and/or intoxicated.  His sleep was described as 
poor.  The examiner indicated that psychological testing 
revealed the veteran tended to portray himself in a 
particularly negative or pathological manner and as such, his 
clinical profile was likely to over represent the extent and 
degree of his actual pathology and distress.  The examiner 
acknowledged, however, that the veteran appeared to be 
experiencing a high level of distress and that he was likely 
to present with a multitude of symptoms.  

The examiner provided diagnoses of chronic moderate PTSD, 
alcohol dependence, and panic disorder without agoraphobia on 
Axis I.  He assigned a GAF score of 60 attributable to PTSD 
alone and 50 overall.  The examiner noted that the veteran's 
use of alcohol appeared to be an attempt to control symptoms 
of both his PTSD and panic disorder.  The examiner contended 
that there was no apparent link between the veteran's panic 
disorder and his military service.  The examiner explained 
that there appeared to be a significant genetic loading for a 
panic disorder as both of the veteran's sons have a panic 
disorder and his father reportedly had problems with anxiety.  
The examiner maintained that the veteran's PTSD and 
nonservice connected panic disorder made roughly equivalent 
contributions to the veteran's functional impairment.  
Symptoms attributable to PTSD included intrusive thoughts, 
anger, irritability, poor concentration, suspiciousness of 
other people, feelings of detachment from others, a feeling 
of numbness inside, and a loss of interest in activities.  
Symptoms attributable to the panic disorder included a sense 
that he was being smothered and choking, dizziness, 
derealization, fear of dying, and hot flushes.  Symptoms 
attributable to both PTSD and a panic disorder included 
discomfort in public places, hypervigilance, sleep 
disturbances, fatigue, fearfulness, exaggerated startle 
response, autonomic hyperarousal, and general nervousness.  
The examiner noted that functional impairment attributable to 
PTSD alone appeared to be moderate in both vocational and 
social areas.  The examiner maintained that prognosis for 
improvement was good given the veteran's involvement in 
treatment.  

In a September 2003 statement, the veteran maintained that he 
just lost his job due to his anger notwithstanding the 
company's position that the reason for separation was a lack 
of available work.  The veteran maintained that a similar 
episode occurred in June 2003.  

October 2003 VA treatment records noted a diagnosis of 
chronic PTSD and a GAF score of 61-70.  The veteran denied 
any prior suicidal thoughts as he considered those types of 
thoughts "a sin."  A December 2003 record noted that the 
veteran now worked on a cattle farm.  A GAF score of 61-65 
was noted.  

In a February 2004 rating decision, the RO adjudicated the 
issue of whether the veteran was entitled to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) in light of the veteran's 
September 2003 statement.  In a statement received in 
February 2004, however, the veteran asserted that he was not 
seeking a TDIU.  

A July 2004 VA treatment record noted that the work on the 
cattle farm was on 
a temporary basis and that the veteran's current stressor was 
"unemployment."  
A December 2004 record showed that the veteran described what 
a suicide plan would look like but he denied a history of an 
attempt/gesture, and he maintained that he would not follow 
through because of his spirituality.  He experienced road 
rage and he had a lot of anger, but he denied thoughts of 
harming anyone in particular.  Another December 2004 record 
noted a GAF score of 65.  A December 2004 behavioral health 
intake assessment noted that the veteran reported that he 
remained close to his sibling and that he was currently 
living with a friend.  When asked who he would be able to 
call or talk to if he needed emotional support, the veteran 
identified friends or the church community.  A January 2005 
record noted that the veteran reported that he thought about 
dying every day but he was not suicidal.  The examiner noted 
that the veteran had "affective" impairment and 
"occupational/educational" impairment.  The examiner 
provided diagnoses of alcohol abuse, anxiety, and depression 
on Axis I.  A GAF score of 55 was noted.  

VA records dated beginning on March 21, 2005 noted that the 
veteran was admitted to the Track I program at the Batavia 
PTSD clinic for treatment of PTSD.  He denied any suicidal or 
homicidal ideations; his last fight was two years ago.  He 
saw his sons once yearly but he did not consider it a good 
relationship.  He was "somewhat satisfied" with a long 
distance relationship he had with a woman, and he lived with 
friends.  On mental status examination, he was alert, and his 
speech was clear and coherent.  His mood was depressed, and 
his affect restricted.  His recent and remote recall were 
intact.  The PRRP Lethality Assessment noted a positive 
response to fleeting ideations of suicide in the immediate 
past, but the veteran was deemed to not be at risk or 
imminent risk for suicidal and homicidal behavior.  An intake 
record noted that the veteran's chief problems appeared to be 
anxiety and anger.  On Axis I, a diagnosis of PTSD was noted.  
His GAF score was 41.  A psychiatric note noted a GAF score 
of 50.  On discharge, it was noted that the veteran's 
prognosis remained guarded based on the severity and 
chronicity of his PTSD symptoms.  His mood was dysphoric and 
his affect was depressed.  

The treatment the veteran was scheduled to receive through 
Phase II in May/June 2005 was instead conducted in 
November/December 2005.  The November 2005 intake record 
noted that the veteran's mood was mildly dysphoric and his 
affect was mildly constricted.  There was no evidence of a 
formal thought disorder.  He had partial insight, and fair 
judgment and impulse control.  Diagnoses of PTSD and alcohol 
dependence in early remission were noted on Axis I.  A GAF 
score of 50 was assigned.  An intake therapist indicated that 
the veteran had current thoughts to harm himself but he 
denied any intent.  His current "lethality risk" was 
assessed as low.  The veteran reported that he committed 
domestic violence in his prior marriages and that he was not 
currently in a relationship.  He had a strained relationship 
with his older son, but more positive relationships with his 
second and third sons.  In regard to a social support system, 
he had a close female friend he spoke to regularly and there 
were his sons.  He currently worked at Fort Bragg as 
a service plumber, but he currently had problems with the 
combat-related triggers that he encountered at work; he had 
to increase his medication in addition to utilizing his 
breathing exercises.  He enjoyed going to church and spending 
time on the computer.  The Lethality Assessment continued to 
show that the veteran had fleeting ideation of suicide in the 
immediate past and present but the veteran was not at risk or 
imminent risk for suicidal or homicidal behavior.  On mental 
status examination, his grooming was appropriate, he was 
oriented in all spheres, he made good eye contact, and his 
speech was spontaneous, coherent, and a normal tone, rate, 
and productivity.  His mood was a little anxious and 
dysphoric, and his affect was mood congruent.  There was no 
evidence of a formal thought disorder.  A treatment record 
noted that the veteran was more describing elevated levels of 
anxiety than actual panic attacks.  It was noted that his job 
was only temporary and due to end within the next year or 
two.  A coordinator note concerning the veteran's discharge 
plan noted that the veteran's prognosis remained guarded 
based on the severity and chronicty of his PTSD symptoms.  

A March 2006 VA record noted the usual complaints and 
findings.  In addition, it was noted that the veteran 
displayed psychomotor retardation and a slow speech. 
Diagnoses of PTSD and panic attacks were noted, and a GAF 
score of 45 was assigned.  

The November 2007 VA examination report shows that the 
examiner reviewed the claims file.  The veteran reported on 
the usual complaints described above.  He complained that he 
was very depressed and that he thought about his death a good 
deal.  His panic attacks occurred about two or three times a 
week.  He does go out of the house, but he continues to be 
uncomfortable around people.  He denied any history of 
physical abuse as a perpetrator.  He contended for the first 
time that he attempted to take his own life in 1984 via a 
motor vehicle accident.  He denied any active intent in this 
regards since then though he reported that he did get 
depressed and wondered what point there was to life at times.  
He had lost many jobs over the years because of his alcohol 
and anger.  His last job was part-time work in Tennessee 
before he moved to his current place of residence.  He 
reported that this job ended before he moved because of angry 
interactions with his supervisor.  He was currently living 
with his "female friend/girlfriend"; he was with her only 
because he would be homeless otherwise.  He reported that he 
had current contact with his sons.  
 
On mental examination, the veteran was oriented in all three 
spheres.  He spoke generally in normal tones, rhythms, and 
rates.  His conversation was generally relevant and 
coherent.  He appeared generally depressed, and he had 
trouble making eye contact at times.  His affect was 
flattened.  He seemed withdrawn and extremely preoccupied 
with dying.  His memory appeared to be intact.  He did not 
show any ongoing impairments in insight or judgment with 
regard to every day affairs although his episodic reversion 
to using alcohol to assist with subjective distress 
questioned his wisdom according to the examiner.
 
The examiner provided diagnoses that included PTSD, "quite 
severe," major depressive disorder, recurrent, severe, 
secondary to PTSD and to non-service related issues, and 
panic disorder with modified agoraphobia, moderately severe, 
currently in partial remission (partly related to PTSD).  The 
examiner assigned a GAF score of 45-50.  The examiner 
maintained that the veteran's GAF score was with specific 
reference to his PTSD, and to that portion of his depression 
and his alcoholism that can logically be related to it.  The 
examiner maintained that there was no question that the 
veteran's PTSD had grown increasingly more severe as time had 
gone on and his treatment had been less than consistent 
because of his moving back and forth from one state to 
another.  The examiner noted that it was his opinion that the 
veteran's PTSD, depression, and his anxiety were "combined 
to present him with severe impairments [in] social, 
emotional/psychological and especially occupational 
adaptability."  The examiner maintained that there was no 
question that these symptoms combined interfered with his 
ability to function in any type of gainful occupation for any 
appreciable length of time in a reliable way.  

The above evidence shows that the veteran's PTSD symptoms 
meet the criteria associated with a 50 percent evaluation.  
The veteran has difficulty in establishing and maintaining 
effective work and social relationships.  Socially, he has 
described himself as generally isolative with feelings of 
detachment from others and suspiciousness of other people, 
and he has a sense of discomfort in public places.  As for 
the impact of his symptoms at work, the November 2007 VA 
examiner essentially concluded that the veteran's PTSD 
severely impaired his ability to adapt to a work environment 
and function in any job for any appreciable period in a 
reliable way.  The examiner's conclusion appears to be based 
in part on the veteran's reported history of having "lost" 
many jobs due to his PTSD symptoms.  The record shows that 
the veteran initially reported to the June 2003 VA examiner 
that the "over 200 jobs" that he had had throughout his 
life were actually primarily temporary work assignments.  
Nevertheless, the VA records of treatment the veteran 
received for his PTSD during Phase II document the veteran's 
reported struggle to cope with combat-related triggers at a 
temporary job assignment at Fort Bragg.  Thus, there is 
support in the record that the veteran's PTSD results in 
reduced reliability and productivity on his temporary work 
assignments, which is symptomatology associated with a 50 
percent evaluation.  

In addition, the evidence also clearly shows that the veteran 
has disturbances of mood and that he suffers from recurrences 
of panic attacks.  While the June 2003 VA examiner maintained 
that the veteran's panic disorder was not related to his 
PTSD, the November 2007 VA examiner maintained that they were 
at least partly related.  The 2007 examiner's opinion is 
based on a review of the entire claims file to include a 
substantial amount of treatment records that were added to 
the record since the 2003 VA examination.  The 2003 examiner 
described the veteran's PTSD as moderate at that time, while 
the 2007 examiner characterized the disorder as currently 
severe.  The VA treatment records show that a majority of the 
veteran's GAF scores (40, 43, 35, 35-40, 60, 61-70, 61-65, 
65, 55, 41, 50, 50, 45, and 45-50) throughout the entire 
appeal period ranged from 41 to 50, which reflect serious 
symptoms consistent with a 50 percent evaluation.  Given all 
of the foregoing, the Board finds that the symptomatology 
associated with the veteran's PTSD more nearly approximates 
the criteria associated with a 50 percent evaluation than 
those associated with a 30 percent evaluation. 

The Board, however, does not find that the veteran's PTSD 
symptoms meet or approximate the criteria associated with a 
70 percent evaluation.  The veteran 
does have difficulty in adapting to stressful circumstances 
such as work but this difficulty is reflected in the 50 
percent rating the Board assigned as discussed above.  The VA 
treatment records and examination reports do show that the 
veteran has a preoccupation with his own death, but his PTSD 
symptoms are not productive of actual suicidal ideation.  At 
the November 2007 VA examination, the veteran reported for 
the first time that he attempted to take his own life in 
1984.  Prior statements made by the veteran during the course 
of medical treatment, however, showed that he denied a 
history of suicide attempts and he denied that he was 
currently suicidal.  Also, the Lethality Assessments of 2005 
revealed fleeting ideations of suicide but the veteran was 
not deemed a risk.  

The veteran does experience panic attacks and depression but 
his symptoms 
are not so near-continuous that they affect his ability to 
function independently, appropriately, and effectively, given 
his work history and ability to provide for himself since his 
discharge from service.  The evidence does not show that his 
symptoms affect his ability to perform the basic activities 
of daily living in any significant way.  The veteran has 
reported a remote history of violence and his treatment 
records reflect that a significant symptom of his PTSD is his 
anger, 
but there is no evidence that his PTSD currently manifests 
unprovoked irritability with periods of violence.  As for his 
ability to establish and maintain effective relationships, 
the relationship the veteran has described that he has with 
his sons appears to be always evolving.  He does have friends 
and he uses the church community for support.  Thus, the 
veteran does retain the ability to establish and maintain 
effective relationships.  His difficulty in establishing and 
maintaining such relationships is already contemplated in a 
50 percent evaluation.  Finally, the evidence shows that the 
veteran's PTSD is not productive of obsessional rituals.  The 
veteran's speech is generally relevant.  At no examination 
did the veteran exhibit spatial disorientation or a neglect 
of personal appearance and hygiene.  For these reasons, the 
Board finds that the veteran is entitled to a higher initial 
rating of 50 percent, but no more.  The Board notes this is 
the specific evaluation requested by the veteran in his 
February 2004 substantive appeal and in correspondence of 
November 2004.

The veteran's PTSD has not been shown to be manifested by 
greater than the criteria associated with the rating assigned 
under the designated diagnostic code during any portion of 
the appeal period.  Accordingly, staged ratings are not in 
order and the assigned rating is appropriate for the entire 
period of the veteran's appeal.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

The Board has also considered whether the veteran's PTSD 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's PTSD, in and of itself, has not been shown to 
objectively interfere markedly with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.


ORDER


An initial 50 percent evaluation for PTSD is granted subject 
to the controlling regulations governing monetary awards.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


